NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSH THOMAS,                                    No. 17-16363

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00724-CKD

 v.
                                                MEMORANDUM*
BRIAN ROBERTS; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Eastern District of California
                 Carolyn K. Delaney, Magistrate Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Josh Thomas, a California state prisoner, appeals pro se from the magistrate

judge’s order dismissing his 42 U.S.C. § 1983 action alleging federal and state law

claims in connection with his parole proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review de novo whether the magistrate judge validly entered


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment on behalf of the district court. Allen v. Meyer, 755 F.3d 866, 867-68 (9th

Cir. 2014). We vacate and remand.

      Thomas consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then screened and dismissed Thomas’s action

before the named defendants had been served. See 28 U.S.C. § 1915A(b)(1); Fed.

R. Civ. P. 41(b). Because all parties, including unserved defendants, must consent

to proceed before the magistrate judge for jurisdiction to vest, Williams v. King,

875 F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s order and

remand for further proceedings.

      VACATED and REMANDED.




                                          2                                   17-16363